Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 18, 2016

                                            No. 04-16-00628-CV

                                           IN RE Juan ROBLES

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On September 28, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and the responsive pleadings and is of the opinion that Relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on November 18, 2016.



                                                             _________________________________
                                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2016.



                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2016-CI-06761, styled Juan Robles vs. Cristina Tijerina Sepulveda,
pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldaña presiding. The
order about which Relator complains was signed by the Honorable Peter Sakai, presiding judge of the 225th Judicial
District Court, Bexar County, Texas.